Title: To James Madison from Landon Carter, 8 February 1811 (Abstract)
From: Carter, Landon
To: Madison, James


8 February 1811, Cleve, Virginia. Apologizes for the intrusion but assumes JM has clerks “who can, by your direction, give me the information which I ask.” Has invented a machine that “in practice promises to gather wheat from the field in such a manner as to save all the waste attendant upon the usual modes used in harvest.” Wishes to know the probable quantity of wheat sown annually in the U.S. in order to estimate the machine’s value.
